PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Sing, et al.					    :				    
	
Application No.  15/201,411
:	DECISION ON PETITION
Filed:  July 2, 2016
:
Attorney Docket No. SC0001


This is a decision on the petition under 37 CFR 1.137(a) filed on November 27, 2020, which is also being treated as a petition to withdraw the holding of abandonment under 37 CFR 1.181(a) 

The petition under 37 CFR 1.137(a) is dismissed as unnecessary.

The petition under 37 CFR 1.181 is granted. 

This application was held abandoned on January 22, 2020, after no reply was received to the Notice of Non-Compliant Amendment mailed November 22, 2019.  The notice set an extendable period of reply of two months from its mailing date. No response was received within the allowable period and the application became abandoned on January 22, 2020.  A Notice of Abandonment was mailed on July 28, 2020

Consideration under 37 CFR 1.137(a)

The petition under 37 CFR 1.137(a) is dismissed as unnecessary in view of the withdrawal of the holding of abandonment pursuant to 37 CFR 1.181.

Consideration under 37 CFR 1.181

When, as in this case petitioner is arguing that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c) of the Manual of Patent Examining Procedure that requires the following:

	2.    Showing of Nonreceipt Required of a Pro Se Applicant 

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received.

 In view of the evidentiary documents filed on November 27, 2020, and the statements made in the instant petition, applicant has made a sufficient showing that Notice of Non-Compliant Amendment was not received.  It is concluded that petitioner has met the burden of proof as established by Section 711.03(c)(II) of the MPEP.  The holding of abandonment is, therefore, withdrawn.

The application is being directed to Technology Center GAU 1784 where a new Notice of Non-Compliant Amendment will be mailed and the period for reply thereto reset.

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222. Questions regarding further processing of this application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET